Title: William A. Duer to James Madison, 13 May 1835
From: Duer, William A.
To: Madison, James


                        
                            
                                Dear Sir
                            
                            
                                
                                    Col. Coll. N. Y.
                                
                                May 13th. 1835.
                            
                        
                        I have had the honour of receiving your favour of the 5th Inst. and beg leave to tender my grateful
                            & respectful thanks for your obliging compliance with my request—and to assure that your injuctions against the
                            publicity you deprecate shall be scrupulously observed.
                        I lament that I have not found amongst my fathers papers the letters to him from yourself referred to in your
                            letter—nor have I ever seen any draft of his letters to you in the occasion you mention. I therefore accept your obliging
                            offer to have them copied and sent to me. With my best acknowledgements for your kindness I remain Dear Sir With the
                            highest respect & Esteem Very faithfully Yours
                        
                        
                            
                                W. A. Duer.
                            
                        
                    